[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#120)
After hearing held on plaintiff's motion to strike, it is hereby ORDERED:
In deciding the motion, the court must focus on facts alleged in the special defenses. Where, as here, the merits of the motion are dependent on facts not alleged in the attacked pleading, the motion should be denied; Liljedahl Bros. Inc. v. Grigsby,215 Conn. 345, 348 (1990); and appending a document to the movant's motion or memorandum of law does not modify the rule. Connecticut State Oil Co. v. Carbone, 36 Conn. Sup. 181, 182-83 (1979).
The motion is denied.
GAFFNEY, J.